UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1190


VICTORIA PHILLIPS,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:12-cv-01441-SAG)


Submitted:   July 15, 2013                 Decided:   August 9, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Victoria Phillips, Appellant Pro Se.      Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Oklahoma      resident       Victoria          Phillips     appeals      the

magistrate judge’s orders 1 dismissing her civil action for lack

of   subject     matter    jurisdiction         and     denying   her       self-styled

“Plaintiff       Clarification      to     Court       Jurisdiction,”        which   we

construe as a Fed. R. Civ. P. 59(e) motion to alter or amend

judgment.      Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).

The magistrate judge dismissed Phillips’ action with prejudice.

We affirm as modified.

            In    her    action    filed       in    the   district     of    Maryland,

Phillips alleged that, following an injury, the Social Security

Administration          approved     her            application       for      worker’s

compensation benefits but never paid those benefits to her.                          She

sought enforcement of an alleged decision by the Commissioner of

Social Security approving the payment of benefits.                      In response,

the Social Security Administration moved to transfer venue to

the district of Oklahoma, in accordance with 42 U.S.C. § 405(g). 2



     1
        The parties consented to the jurisdiction of the
magistrate judge under 28 U.S.C.A. § 636(c)(1) (West 2006 &
Supp. 2013).
     2
         Section 405(g) provides in relevant part:

          Any individual, after any final decision of the
     Commissioner of Social Security made after a hearing
     to which he was a party, irrespective of the amount in
     controversy, may obtain a review of such decision by a
     civil action commenced within sixty days after the
(Continued)
                                           2
The Social Security Administration maintained that Phillips had

been recently denied supplemental security income under Title

XVI of the Social Security Act.

           The       magistrate        judge   denied       the    Social     Security

Administration’s motion to transfer venue.                   The magistrate judge

also construed Phillips’ allegations as a claim for worker’s

compensation        benefits     and    determined     that       Phillips    did   not

satisfy   the       amount-in-controversy       requirement         of   28   U.S.C.A.

§ 1332 (West 2006 & Supp. 2013).                 Accordingly, the magistrate

judge dismissed the action with prejudice for lack of subject

matter jurisdiction.

           After review of the record, we agree that the district

court lacked subject matter jurisdiction to consider Phillips’

claim.         In     essence,     Phillips      and        the    Social     Security

Administration seek clarification over the same controversy: the

payment   of    Social    Security       benefits      by    the    Commissioner     of

Social Security to Phillips.             The parties differ, however, as to

the relevant time frame for when such a determination was made.



     mailing to him of notice of such decision or within
     such further time as the Commissioner of Social
     Security may allow. Such action shall be brought in
     the district court of the United States for the
     judicial district in which the plaintiff resides, or
     has his principal place of business . . . .

42 U.S.C. 405(g).



                                           3
Because the parties essentially seek to review alleged decisions

made by the Commissioner of Social Security, jurisdiction of

this case is governed by § 405(g).                    Phillips has not alleged

that she either resides in Maryland or has her principal place

of business in Maryland.         The district court thus lacked subject

matter jurisdiction over her action.

              However, since the dismissal of an action for lack of

subject matter jurisdiction is not a decision on the merits,

such     dismissal    should    be   without      prejudice.          S.    Walk    at

Broadlands Homeowner’s Assoc., Inc. v. OpenBand at Broadlands,

LLC, 713 F.3d 175, 185 (4th Cir. 2013).                We therefore modify the

magistrate judge’s dismissal order to reflect that the dismissal

is without prejudice, and we affirm the dismissal as modified.

28   U.S.C.      § 2106   (2006);    MM   ex    rel.    DM    v.    Sch.    Dist.   of

Greenville Cnty., 303 F.3d 523, 536 (4th Cir. 2002) (“[W]e are

entitled to affirm the court’s judgment on alternate grounds, if

such grounds are apparent from the record.”).

              We dispense with oral argument because the facts and

legal    contentions      are   adequately      presented      in   the    materials

before    this    court   and   argument      would    not   aid    the    decisional

process.

                                                             AFFIRMED AS MODIFIED




                                          4